840 F.2d 18
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Adela Val VERDE, Plaintiff-Appellant,v.STATE OF MICHIGAN DEPARTMENT OF CIVIL RIGHTS, Defendant-Appellee,Edward Chasting, et al., Defendants.
No. 87-2050.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1988.

Before KEITH, WELLFORD and DAVID A. NELSON, Circuit Judges.

ORDER

1
The plaintiff appeals from an order dismissing Counts IV and V of her amended complaint in this civil rights action.  The defendant now moves to dismiss this appeal on grounds that there is no final judgment for purposes of 28 U.S.C. Sec. 1291.  The plaintiff has not responded to this motion.


2
The plaintiff filed this civil rights action alleging claims under 42 U.S.C. Secs. 1981, 1983, 1985, and 1986 and under Michigan law.  In the September 28, 1987 order being appealed, the district court granted the defendant's motion to dismiss all state claims.  The order explicitly noted that plaintiff's 42 U.S.C. Sec. 1981 claim was taken under advisement and that no response to plaintiff's amended complaint was due until after the court's order in regard to that claim.


3
A judgment is final for purposes of Sec. 1291 "when it terminates all issues presented in the litigation on the merits and leaves nothing to be done except enforce by execution what has been determined."    Donovan v. Hayden, Stone, Inc., 434 F.2d 619, 620 (6th Cir.1970) (per curiam).  Absent certification for interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all parties or claims is nonappealable.    William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam);  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam).  The district court's order of September 28 was neither final nor certified for interlocutory appeal.  Therefore,


4
It is ORDERED that the motion to dismiss is granted.